Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000095
                                                         26-AUG-2013
                                                         02:35 PM




                           SCWC-12-0000095
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                       VIHN ALKIRE-CLEMEN,
                  Petitioner/Claimant-Appellant,
                                   vs.
                      CASTLE MEDICAL CENTER,
            Respondent/Employer-Appellee, Self-insured,
                                   and
                       CRAWFORD AND COMPANY,
             Respondent/Insurance Adjuster-Appellee.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-12-0000095; CASE NO. AB 2003-121(S) (2-02-09980))
            ORDER DISMISSING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
           On August 20, 2013, Petitioner/Claimant-Appellant Vihn

 Alkire-Clemen (Petitioner) filed a document entitled “Motion for

 New Trial or Amendment of Judgment Rule 59(a) and Rule 59(e)

 Federal Rules of Civil Procedure” (Motion), which we review as a

 motion for reconsideration of the August 19, 2013 Order Rejecting

 Application for Writ of Certiorari.      Our rules do not allow for

 reconsideration of the acceptance or rejection of an application

 for a writ of certiorari.    See Hawai#i Rules of Appellate

 Procedure Rule 40.1(h).     Therefore,
          IT IS HEREBY ORDERED that Petitioner’s Motion is

dismissed.

          DATED: Honolulu, Hawai#i, August 26, 2013.

 Vihn Alkire-Clemen                 /s/ Mark E. Recktenwald
 petitioner pro se
                                    /s/ Paula A. Nakayama

                                    /s/ Simeon R. Acoba, Jr.

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack




                                2